Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Kent on 2/18/2022.

The application has been amended as follows: 

1.	(Currently Amended)  An adapter comprising:
	a first conductive contact;
	a second conductive contact surrounding the first conductive contact;
	an insulative layer separating the first conductive contact from the second conductive contact;
	a first side to couple the adapter to a reader; and
	a second side opposite to the first side, wherein the second side is to accommodate different sizes of data carriers that store information to be read by the reader via the first and second conductive contacts, 
wherein the second conductive contact comprises magnetic members to magnetically couple with the data carrier, to ensure that contact is established between the second conductive contact and the data carrier when the data carrier is to make contact with the second side of the first conductive contact.

5.	(Canceled)

Reasons for Allowance

3.	The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to provide, teach or suggest an adapter having a first conductive contact; a second conductive contact surrounding the first conductive contact; an insulative layer separating the first conductive contact from the second conductive contact; a second side opposite to the first side accommodates different sizes of data carriers; the second conductive contact comprises magnetic members to magnetically couple with the data carrier, to ensure that contact is established between the second conductive contact and the data carrier when the data carrier is to make contact with the second side of the first conductive contact. In regard to claims 6, 10, the prior art fails to provide, teach or suggest an adapter having a first conductive contact; a second conductive contact surrounding the first conductive contact; an insulative layer separating the first conductive contact from the second conductive contact; a first side of the adapter couples to a reader; and a second side opposite to the first side accommodates a data carrier; wherein the second conductive contact comprises magnetic members to magnetically couple with the data carrier, to ensure that contact is established between the second conductive contact and the data carrier. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdt
2/21/2022

/THO D TA/Primary Examiner, Art Unit 2831